
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



TERM NOTE


$150,000.00

Date: October 25, 2000

        FOR VALUE RECEIVED, without defalcation, GLENN and HELENE FISCHER,
husband and wife (collectively, "Makers"), in accordance with the terms and
conditions set forth below, hereby jointly and severally promise to pay to the
order of AIRGAS, INC., a Delaware corporation ("Payee"), the principal sum of
One Hundred Fifty Thousand Dollars ($150,000.00), in lawful money of the United
States of America, together with interest thereon at an annual rate of six and
one-quarter percent (6.25%), subject to the terms of this Note.

        (a)  The principal balance of this Note, plus accrued interest thereon,
shall be due and payable on the earlier to occur of (i) an Event of Default (as
defined herein), or (ii) June 15, 2003; provided, however, that Makers shall
have the right to prepay this Note, in whole or in part, at any time without
premium or penalty.

        (b)  Interest shall accrue on the principal balance of this Note
commencing on the date hereof and shall be computed on the basis of the actual
number of days elapsed between the date hereof and the date on which the
principal balance of this Note, and all accrued interest thereon, are paid in
full.

        (c)  All payments of principal and accrued interest with regard to this
Note shall be made to Payee in lawful money of the United States of America in
immediately available funds at: Airgas, Inc., Radnor Court, 259 North
Radnor-Chester Road, Suite 100, Radnor, Pennsylvania 19087-5240.

        (d)  Each of the following shall constitute an event of default ("Event
of Default"):

          (i)  Failure by Makers to pay the principal of, and accrued interest
on, this Note within fifteen (15) days after such amounts become due;

        (ii)  Filing by Makers (or any one of them) of a voluntary petition in
bankruptcy or a voluntary petition or any answer seeking arrangement or
readjustment of his, her or their debts or for any other relief under the
Bankruptcy Reform Act of 1994, as amended ("Bankruptcy Code"), or under any
other existing or future federal or state insolvency act or law, or any formal
written consent to, approval of, or acquiescence in, any such petition or
proceeding by Makers (or any one of them), the application by Makers (or any one
of them) for, or the appointment by consent or acquiescence of, a receiver or
trustee of

Makers (or any one of them) or for all or a substantial part of his, her or
their property; the making by Makers (or any one of them) of an assignment for
the benefit of creditors; or

        (iii)  Filing of any involuntary petition against Makers (or any one of
them) in bankruptcy or seeking arrangement or readjustment of his, her or their
debts or for any other relief under the Bankruptcy Code, or under any other
existing or future federal or state insolvency act or law; or the involuntary
appointment of a receiver or trustee of Makers (or any one of them), or for all
or a substantial part of the property of Makers (or any one of them); and the
continuance of any of such events for a period of sixty (60) days undismissed,
unbonded or undischarged.

        (e)  Upon the occurrence of an Event of Default, then, and in such
event, Payee may declare this Note to be due and payable, whereupon the entire
unpaid balance of principal, together with all accrued interest thereon, shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived, anything herein to
the contrary notwithstanding.

1

--------------------------------------------------------------------------------

        (f)    THE FOLLOWING PARAGRAPH SETS FORTH A WARRANT OF AUTHORITY FOR AN
ATTORNEY TO CONFESS JUDGMENT AGAINST MAKERS (OR ANY ONE OF THEM). IN GRANTING
THIS WARRANT OF AUTHORITY TO CONFESS JUDGMENT AGAINST THEM, EACH MAKER HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY AND UNCONDITIONALLY WAIVES ANY AND ALL
RIGHT EACH MAKER HAS OR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR A
HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF PENNSYLVANIA AND ALL OTHER JURISDICTIONS.

        UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AS THAT TERM IS DEFINED
HEREIN, EACH MAKER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF
ANY COURT OF THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE TO APPEAR AT ANY TIME
FOR SUCH MAKER IN ANY ACTION BROUGHT AGAINST SUCH MAKER ON THIS NOTE AT THE SUIT
OF PAYEE, WITH OR WITHOUT DECLARATION FILED, AS OF ANY TERM, AND THEREIN TO
CONFESS OR ENTER JUDGMENT AGAINST SUCH MAKER FOR THE ENTIRE UNPAID PRINCIPAL OF
THIS NOTE AND ALL OTHER SUMS PAYABLE BY OR ON BEHALF OF SUCH MAKER PURSUANT TO
THE TERMS OF THIS NOTE, AND ALL ARREARAGES OF INTEREST THEREON, TOGETHER WITH
COSTS OF SUIT, ATTORNEY'S COMMISSION FOR COLLECTION OF FIVE PERCENT (5%) OF THE
TOTAL AMOUNT THEN DUE BY SUCH MAKER TO PAYEE (BUT IN ANY EVENT NOT LESS THAN ONE
THOUSAND DOLLARS ($1,000.00)), AND FOR SO DOING THIS NOTE OR A COPY HEREOF
VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. THE AUTHORITY GRANTED
HEREIN TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF BUT
SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES UNTIL PAYMENT IN FULL OF ALL
THE AMOUNTS DUE HEREUNDER.

        (g)  The remedies of Payee as provided herein, and the warranties
contained herein, shall be cumulative and concurrent, and may be pursued singly,
successively, or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur; and the failure to exercise any such
right or remedy shall in no event be construed as a waiver or release thereof.

        (h)  Each Maker hereby waives and releases all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, as well as all benefit that might accrue to each Maker by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of any such property, from attachment, levy,
or sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and each Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued thereon, may be sold upon any such writ
in whole or in part in any order desired by Payee.

        (i)    Each Maker and all endorsers, sureties and guarantors hereby
jointly and severally waive presentment for payment, demand, notice of demand,
protest and notice of protest of this Note, and all other notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and they agree that the liability of each of them shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consent to any and all extensions of time, renewals,
waivers, or payment or other provisions of this Note, and to the release of the
collateral or any part thereof, with or without substitution, and agree that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to them or affecting their liability hereunder.

        (j)    Payee shall not be deemed, by any act of omission or commission,
to have waived any of its rights or remedies hereunder unless such waiver is in
writing and signed by Payee, and then only to the

2

--------------------------------------------------------------------------------


extent specifically set forth in the writing. A waiver on one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy to a
subsequent event.

        (k)  This instrument shall be governed by and construed according to the
domestic, internal law (but not the law of conflict of laws) of the Commonwealth
of Pennsylvania.

        (l)    Whenever used, the singular number shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders,
and the words "Payee" and "Makers" shall be deemed to include the respective
heirs, personal representatives, successors and assigns of Payee and Makers.

        (m)  This Note may not be assigned by Makers without the prior written
consent of Payee.

        (n)  Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability, without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        IN WITNESS WHEREOF, each Maker, intending to be legally bound hereby,
has executed this Note on the day and year first above written.


/s/  JEFF CORNWELL      

--------------------------------------------------------------------------------

Witness
 
/s/  GLENN FISCHER      

--------------------------------------------------------------------------------

Glenn Fischer
/s/  GLENN FISCHER      

--------------------------------------------------------------------------------

Witness
 
/s/  HELENE FISCHER      

--------------------------------------------------------------------------------

Helene Fischer

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



TERM NOTE
